Citation Nr: 0722863	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a residual 
disability due to heat stroke.  

2.  Entitlement to service connection for cardiovascular 
disease to include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for a residual disability due to heat stroke and 
cardiovascular disease to include hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006), provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The VCAA specifically provides that in the case of a claim 
for disability compensation, the duty to assist includes 
obtaining the claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

In the July 2004 application for compensation, the veteran 
reported that he had been treated for heat stroke in service 
in 1972.  He indicated that he was treated for heat stroke at 
an army hospital in Panama.  He asserts that he was airlifted 
and stabilized.  Review of the record reveals that copies of 
the veteran's entrance and separation examinations and 
service health records are associated with the claims folder.  
There is no indication that the RO made searched for or made 
an attempt to obtain the veteran's inpatient records for the 
hospitalization in 1972.  The Board finds that the RO/AMC 
should contact the NPRC and request another search for the 
veteran's inpatient/hospitalization records for his 
hospitalization at an army hospital in Panama in 1972.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1)-
(3). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request a search 
for the veteran's service clinical 
(hospital inpatient) records for his 
hospitalization at an army hospital in 
Panama in 1972.     

2.  When the RO/AMC is satisfied that the 
record is complete and all necessary 
development has been accomplished, 
readjudicate the issues on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



